

LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of June 25, 2009
(the “Effective Date”), entered into by and among Map VI Acquisition, Inc., a
Delaware corporation (“Borrower”), each of Borrower’s subsidiaries signatory to
this agreement (each, a “Subsidiary” and collectively, the “Subsidiaries”), and
RM Enterprises International Ltd. (“Lender”), sets forth the agreement pursuant
to which Borrower is borrowing funds from Lender, and Lender and each of the
Subsidiaries are pledging their respective interests in, and granting a security
interest and general Lien (as defined in Section 14.2 below) in and upon, the
Collateral (as defined in Section 14.2 below) as security for satisfaction of
any and all obligations of Borrower arising out of or related to that certain
Secured Convertible Promissory Note made by Borrower in favor of Lender and
dated as of the date hereof or arising out of or related to this Agreement  or
any of the Loan Documents (the “Obligations”).
 
WHEREAS, Borrower seeks to borrow the principal sum of $6,000,000 (Six Million
Dollars) (the “Principal Sum”) from Lender to be used as set forth in Section
1.1 below,
  
WHEREAS, Lender is willing to lend to Borrower the Principal Sum subject to the
terms and conditions herein upon execution of this Agreement and a Secured
Convertible Promissory Note, a copy of which is attached hereto as Exhibit “A”
and made a part hereof (the “Note”), and


WHEREAS, it is in the best interest of the Subsidiaries as subsidiaries of
Borrower and the indirect beneficiaries of this Agreement and the Note, that
Lender enter into this Agreement and purchase the Note from Borrower;


NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good, valuable, and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
 
1.    Loan.
 
1.1   Subject to the terms and conditions of this Agreement, the Note and the
Subsidiary Guaranty executed by each of Borrower’s subsidiaries in connection
with the Loan (collectively, and together with any and all financing statements
and any other agreements or instruments executed by Borrower at Lender’s request
the “Loan Documents”), and subject to there being no Event of Default (as
defined herein) under any of the Loan Documents, (or event which would, with the
giving of notice or the passage of time, mature into an Event of Default),
Lender agrees to lend to Borrower an amount not to exceed the Principal Sum on
the terms set forth in the Note and in this Agreement (the “Loan”).
 
1.2    The proceeds from the Loan shall be used solely for the payment of funds
to BC Media Funding Company II, LLC and Media Funding Company, LLC as lender
parties under that certain Agreement of Settlement and General Release dated as
of June 1, 2009 (the “Settlement Agreement”).

 
1

--------------------------------------------------------------------------------

 


1.3   As additional consideration for making the Loan, on the date hereof,
Borrower is issuing to Lender warrants to purchase 15,000,000 shares of
Borrower’s common stock, par value $0.0001 per share (the “Common Stock”).


2.    Grant of Liens; Guaranty.  


2.1   As security for the due and punctual payment and performance in full of
all obligations under this Agreement or the Note (whether at the stated
maturity, by acceleration, or otherwise), Borrower and each Subsidiary hereby
pledges, and grants to the Lender a continuing security interest in and a
general Lien (as hereinafter defined) upon the Collateral and all additions,
accessions, replacements, proceeds and  any permitted substitutions thereto,
whether heretofore, now or hereafter received by or delivered or transferred to
the Lender hereunder, and all proceeds of the foregoing.  


2.2   Borrower hereby agrees to obtain for the benefit of Lender the
unconditional guaranty by each of its subsidiaries of Lender’s timely and full
satisfaction of all Obligations.


3.    Continuing Security Interest.
 
3.1    This Agreement creates an assignment, pledge, charge, continuing security
interest in, and general Lien upon, the Collateral and shall (a) remain in full
force and effect until all Obligations under the Note have been indefeasibly
paid in full, (b) be binding upon Borrower and each Subsidiary, and their
respective successors, transferees, and assigns, and (c) inure, together with
the rights and remedies of Lender hereunder, to the benefit of the Lender and
its successors, transferees, and assigns.
 
3.2    Upon the indefeasible satisfaction in full of all Obligations due under
the Loan Documents, the pledge, Lien, and security interest granted hereunder
shall terminate and, all rights to the Collateral shall revert to Borrower and
to each Subsidiary, respectively.  Upon such termination, the Lender will
execute and deliver to Borrower and each Subsidiary such documents as Borrower
and each Subsidiary shall reasonably request to evidence such termination and
the Lender shall deliver and transfer such Collateral to Borrower and each
Subsidiary, respectively.
 
4.    Delivery and Perfection; Further Action.  Borrower and each Subsidiary
hereby irrevocably authorizes Lender to file one or more financing or
continuation statements, and amendments thereto, relating to all or any part of
the Collateral, and agrees itself to take all such other actions and to execute
for its account and as an agent of Borrower and of each Subsidiary,
respectively, and deliver and file or cause to be filed such other instruments,
agreements or documents, as Lender may reasonably require in order to establish
and maintain a perfected, valid, and continuing first priority security interest
and Lien in the Collateral in accordance with this Agreement and the UCC and
other applicable law including, without limitation, any intellectual property
including trademarks and patents.
 
5.    Proceeds of Sale.  Nothing contained in this Agreement shall limit or
restrict in any way Lender’s right to receive Proceeds (as defined in Section
14.2 below) of the Collateral in any form in accordance with the provisions of
this Agreement. 
 
 
2

--------------------------------------------------------------------------------

 


6.    Representations and Warranties.  To induce Lender to enter into the Loan
Documents and to agree to make the Loan described herein, Borrower represents
and warrants, and seeks to have Lender rely on the statements as set forth
herein, that as of the date hereof (except as otherwise described or set forth
in any of the Borrower’s filings with the Securities and Exchange Commission
pursuant to the Exchange Act of 1934, as amended) (the “SEC Filings”):
 
6.1    Power and Authority.  Borrower has the requisite corporate power and
authority to enter into this Agreement and otherwise to carry out its
obligations thereunder.  The execution, delivery and performance by Borrower of
this Agreement and the filings contemplated therein have been duly authorized by
all necessary action on the part of Borrower and no further action is required
by Borrower.  This Agreement constitutes a legal, valid and binding obligation
of Borrower enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditor’s rights generally.
 
6.2    Collateral.  Borrower and each Subsidiary is the sole owner of its
respective Collateral (except for non-exclusive licenses granted by Borrower and
each Subsidiary in the ordinary course of business), free and clear of any
liens, security interests, encumbrances, rights or claims, and is fully
authorized to grant the Security Interest in and to pledge the
Collateral.  There is not on file in any governmental or regulatory authority,
agency or recording office an effective financing statement, security agreement,
license or transfer or any notice of any of the foregoing (other than those that
have been filed in favor of the Secured Party pursuant to this Agreement)
covering or affecting any of the  Collateral.  So long as this Agreement shall
be in effect, Borrower shall not execute and shall not knowingly permit to be on
file in any such office or agency any such financing statement or other document
or instrument (except to the extent filed or recorded in favor of the Secured
Party pursuant to the terms of this Agreement)


6.2    No Violation.  The execution, delivery or performance of the obligations
by Borrower and compliance by Borrower with the terms and provisions hereof and
thereof, (a) do not contravene any provision of any law, statute, rule or
regulation or any order, writ, injunction or decree of any court or governmental
instrumentality applicable to Borrower,  (b) do not conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (other than as contemplated by the Loan
Documents) upon any of the property or assets of Borrower pursuant to the terms
of any material indenture, mortgage, deed of trust, credit agreement, loan
agreement or other agreement, contract or instrument to which Borrower is a
party or by which Borrower or any of its properties or assets are bound or to
which any Borrower may be subject and (c) do no violate any provision of
Borrower’s organizational documents or other agreements or understandings,
including but not limited to, the provisions of the Borrower’s articles of
incorporation, by-laws, or any amendments thereto.
 
6.3    Governmental Approvals.  Except for (1) any filings with the Secretary of
State or county clerk’s office or office of any Agency or Department of the
Federal Government  in connection with the security interests covering any of
the Collateral, and (2) any state or federal securities filings required by this
transaction,  no order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, or other act by
(except as have been obtained or made), any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with, (a) the execution, delivery and performance by Borrower of
the Loan Documents or (b) the legality, validity, binding effect or
enforceability against Borrower of the Loan Documents.

 
3

--------------------------------------------------------------------------------

 
 
6.4    Tax Returns and Payments.  Borrower has filed all tax returns required to
be filed by it and has paid all income and franchise taxes payable by it which
have become due pursuant to such tax returns and all other taxes and assessments
payable by it which have become due, other than those not yet delinquent and
except for those contested in good faith and by appropriate proceedings.  The
amounts shown on those tax returns fairly present the tax position of the
Borrower does not expect any material adjustments or any amounts shown on such
tax returns.  Borrower has paid, or has provided adequate reserves for the
payment of, all foreign, federal and state income and franchise taxes, all
employer and employee withholding taxes and all appropriate withholding required
under state or federal law, applicable for all prior fiscal years and for the
current fiscal year to the date hereof.  As of the date hereof, no tax lien has
been filed, and, to the knowledge of Borrower, no claim is being asserted, with
respect to any tax, fee or other charge.


6.5    Compliance with Laws, etc.  Borrower is in compliance with all applicable
statutes, laws, regulations and orders of, and all applicable restrictions
imposed by, all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its properties, except such
noncompliance as would not, in the aggregate, reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), prospects,
assets or properties of Borrower.
 
6.6    Name; Location of Offices and Records.  Borrower has never conducted
business under any names other than Map VI Acquisition, Inc.  The chief
executive offices and the chief place of business for Borrower and the office
where Borrower keeps its books and records, are located at the addresses set
forth in Section 14.3 hereof.
 
6.7    Borrower’s Organization.  Borrower is a corporation duly formed under the
laws of the State of Delaware.  Borrower and each of its subsidiaries are in
good standing under the laws of their respective states of organization.
 
6.8    Subsidiaries.  Other than the Subsidiaries, Borrower has no subsidiary
and does not own any shares of capital stock or other securities of or equity
interest in any other Person.  The legal name and the address of each subsidiary
is set forth on Schedule 6.8.
 
6.9    Security Interest.  This Agreement creates in favor of Lender a valid
security interest in the Collateral securing the payment and performance of the
Obligations and, upon making the filings described in the immediately following
sentence, a perfected first priority security interest in such
Collateral.  Except for the filing of financing statements on Form-1 under the
UCC with the jurisdictions indicated on Schedule 6.9, attached hereto, no
authorization or approval of or filing with or notice to any governmental
authority or regulatory body is required either  for the grant by Borrower of,
or the effectiveness of, the Security Interest granted hereby or for the
execution, delivery and performance of this Agreement by Borrower or  for the
perfection of or exercise by Lender of its rights and remedies hereunder.
 
 
4

--------------------------------------------------------------------------------

 


6.10   Capitalization.  As of the date hereof, the authorized capital stock of
the Company consists of (i) 75,000,000 shares of Common Stock, of which as of
the date hereof, 72,311,304 are issued and outstanding, none of which are
reserved for issuance pursuant to the Company's stock option and purchase plans
and no other shares are reserved for issuance pursuant to securities (other than
the shares issuable upon conversion of the Note) exercisable or exchangeable
for, or convertible into, shares of Common Stock.  All of such outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
and nonassessable.  Except as disclosed in Schedule 6(10): (i) none of the
Company's capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company; (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act of 1933,
as amended (the “Securities Act”); (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or "phantom stock" plans or agreements or any similar plan or agreement; and
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Filings but not so disclosed in the SEC
Filings, other than those incurred in the ordinary course of the Company's or
its Subsidiaries' respective businesses and which, individually or in the
aggregate, do not or would not have a material adverse effect.  Borrower has
furnished to Lender true, correct and complete copies of its Certificate of
Incorporation, as amended and as in effect on the date hereof and its Bylaws, as
amended and as in effect on the date hereof, and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto.


6.11   Indebtedness.  All financial statements of the Borrower and all related
financial data set forth in the Borrower’s Current Report on Form 8-K/A filed
February 6, 2009 (the “Form 8-K”) were true and correct in all material respects
as of their respective dates and for the periods covered, and no material
adverse change has occurred in the financial condition presented therein since
the respective dates thereof.  Since the date of the latest balance sheet set
forth in the Form 8-K, except as set forth on Schedule 6.11, Borrower has
incurred no indebtedness other than in the ordinary course of business.
 
 
5

--------------------------------------------------------------------------------

 


7.    Covenants.  In consideration of the Loan described herein, Borrower
covenants and agrees that, from the date of this Agreement until the
indebtedness represented by the Note and all other amounts owed under the Loan
Documents are paid in full in cash, Borrower shall comply with the following
provisions:
 
7.1    No Disposition.  Borrower will not sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, any of the
Collateral, nor will it create, incur, or permit to exist any Lien on or with
respect to any of the Collateral, any interest therein, or any Proceeds thereof,
other than in the ordinary course of business or any Permitted Lien.    Borrower
covenants and agrees that it will take all action necessary to remove any claims
to, interest in, or Lien upon the Collateral and the security interest granted
hereby, and shall defend the right, title and interest of Lender in and to the
Collateral against claims and demands of all persons and entities at any time
claiming the same or any interest therein.
  
7.2    Use of Proceeds.  All proceeds of the Loan will be used by Borrower
exclusively as provided in Section 1.2.
 
7.3    SEC Filings.  Borrower shall, within ninety (90) days of the Effective
Date, file with the Securities and Exchange Commission all periodic and other
reports it is required to file under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or which it was required to file and which it has
not filed to date.  Until the earliest of the time that Lender no longer owns
Securities, Borrower covenants to maintain the registration of the Common Stock
under Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by Borrower after the date hereof pursuant to the
Exchange Act. As long as Lender owns Securities, if Borrower is not required to
file reports pursuant to the Exchange Act, it will prepare and furnish to Lender
and make publicly available in accordance with Rule 144(c) promulgated under the
Securities Act, such information as is required for lender to sell the
Securities under Rule 144. Borrower further covenants that it will take such
further action as Lender may reasonably request, to the extent required from
time to time to enable Lender to sell such Securities without registration under
the Securities Act within the requirements of the exemption provided by Rule
144.
 
7.4    Taxes, Assessments and Liabilities.  Borrower shall pay all taxes,
assessments, and other liabilities when due, except for those which are
contested in good faith.
 
7.5    Good Standing.  Borrower shall remain in good standing under the laws of
each jurisdiction where Borrower is duly qualified to conduct business and shall
cause each Subsidiary to remain in good standing under the laws of each
jurisdiction where each such Subsidiary is duly qualified to conduct business.
 
7.6    Further Assurances.  Borrower shall provide Lender with such additional
information or documentation as Lender may reasonably request from time to time.
 
7.7    Records and Information.  Borrower agrees to keep records concerning the
Collateral.  Borrower agrees to promptly furnish to the Lender such information
concerning Borrower, the Collateral, and any Account Debtor as the Lender may
reasonably request
 
 
6

--------------------------------------------------------------------------------

 


7.8    Incurrence of Indebtedness.  Borrower shall not, incur or guarantee or
assume any indebtedness, other than the indebtedness evidenced by the Note and
Permitted Indebtedness without the prior written consent of the Lender.
 
7.9    Restricted Payments.  Borrower shall not directly or indirectly, redeem,
defease, repurchase, repay or make any payments in respect of, by the payment of
cash or cash equivalents (in whole or in part, whether by way of open market
purchases, tender offers, private transactions or otherwise), all or any portion
of any Permitted Indebtedness, whether by way of payment in respect of principal
of (or premium, if any) or interest on such indebtedness, if at the time such
payment is due or is otherwise made or after giving effect to such payment, an
event constituting, or that with the passage of time and without being cured
would constitute, an Event of Default has occurred and is continuing.
 
7.10   Restriction on Redemption and Cash Dividends.  Borrower shall not,
directly or indirectly, redeem, repurchase or declare or pay any cash dividend
or distribution on its capital stock without the prior express written consent
of the Lender.
 
7.11   Additional Collateral Covenants.
 
  (i)    Borrower and each Subsidiary will maintain and keep the Collateral in
good condition, repair and working order, ordinary wear and tear excepted, and
will not commit or permit any waste or unreasonable depreciation.  Borrower and
each of the Subsidiaries will not alter, remove, or demolish any Collateral
without the Lender's prior written consent, except as may be required by law or
in the ordinary course of business or with respect to Collateral which is worn
out, obsolete or of inconsequential value.


  (ii)    Borrower and each Subsidiary will comply in all material respects with
all applicable laws and requirements of governmental authorities affecting the
Collateral.


  (iii)   The Lender may enter Borrower's and each Subsidiary’s chief executive
office (and any other place where any of the Collateral is or may be located) at
all reasonable times and upon reasonable notice to attend to the Lender's
interests and to inspect the Collateral.


  (iv)   Borrower and each Subsidiary will, at its own expense, procure and
maintain policies of fire, extended coverage, providing coverage of the
Collateral as is commercially reasonable for businesses such as that operated by
Borrower and each Subsidiary.


  (v)    If Borrower fails to make any payment, perform any obligation, or do
any act set forth in or secured by the Note, the Lender, at its option, without
releasing Borrower from the duty to make such payments, perform such
obligations, or do such acts, then or in the future, may make such payment,
perform such obligation or do such act in such manner and to such extent as the
Lender may deem necessary to protect its interest in the Collateral.
 
 
7

--------------------------------------------------------------------------------

 

  (vi)   At least ten (10) days prior to the occurrence of any of the following
events, Borrower shall deliver to Lender, at the address set forth in Section
14.3 hereof, notice of the following impending events: (i) a change in
Borrower’s principal place of business or chief executive office; and (ii) a
change in Borrower’s’ name, identity or corporate structure.
 
8.    Events of Default.  The occurrence of any of the following events or
conditions shall constitute an event of default (each an “Event of Default”)
under this Agreement:
 
8.1    Borrower's failure to pay to the Lender any amount of principal, interest
or other amounts when and as due under the Note.
 
8.2    Borrower’s default under the Note or any of Borrower’s material contracts
(as such term is construed in Item 601 of Regulation S-K under the Securities
Act), unless such default of a material contract would not have a material
adverse effect on the Borrower or the Borrower’s ability to fulfill its
obligations under the Loan Documents.
 
8.3    Borrower’s use of the Loan proceeds for any purpose except as expressly
authorized under the Loan Documents.
 
8.4    Any representation or warranty made by Borrower herein or in any Loan
Document or any statement or representation made in any certificate, report or
opinion delivered in connection therewith shall prove to have been incorrect or
misleading in any material respect when made or repeated and such failure
continues unremedied for five (5) business days after notice of such failure is
given to Borrower.
 
8.5    The Lender shall fail to have a valid and enforceable perfected Lien in
any Collateral other than solely by reason of any action on the part of the
Lender.
 
8.6    Any settlement, compromise, abandonment, or disposition by Borrower of
the Collateral (other than in the ordinary course of business) without the prior
written consent of Lender, provided such written consent is not unreasonably
withheld by Lender.  
 
8.7    Without the prior written consent of Lender, any act or omission of
Borrower that in any way impairs or reduces the value of the Collateral or any
action of Borrower with respect to the Collateral which interferes with Lender’s
ability to realize on the Collateral or makes such realization more costly for
Lender.
 
8.8    The failure or refusal by Borrower to perform, or the breach or violation
of any of the terms, obligations, covenants, or warranties of this Agreement or
the Note and that failure or refusal continues unremedied for five (5) business
days after written notice of such failure or refusal is given to Borrower by
Lender.
 
8.9    Borrower, pursuant to or within the meaning of Title 11, U.S. Code, or
any similar Federal, foreign or state law for the relief of debtors
(collectively, “Bankruptcy Law”) (A) consents to the appointment of a receiver,
trustee, assignee, liquidator or similar official (a “Custodian”) or (B) makes a
general assignment for the benefit of its creditors.
 
 
8

--------------------------------------------------------------------------------

 

8.10   A court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against Borrower in an involuntary case,
(B) appoints a Custodian of Borrower or (C) orders the liquidation of Borrower.
 
8.11   A final judgment or judgments for the payment of money aggregating in
excess of $250,000 are rendered against Borrower and which judgments are not,
within sixty (60) days after the entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within sixty (60) days after the
expiration of such stay; provided, however, that any judgment which is covered
by insurance or an indemnity from a credit worthy party shall not be included in
calculating the $250,000 amount, provided that the creditworthiness of any such
party shall be determined by Lender in its reasonable judgment.
 
8.12    Any person or group other than Secured Party or any of its affiliates
acquires beneficial ownership of 15% or more of the outstanding common stock of
Borrower, as defined in Rule 13d of the Securities and Exchange Commission or
any change in control in the management of the Company, including appointment of
any Custodian.
  
8.13   The imposition of any Lien senior to any Liens held by Secured Party
other than Permitted Liens.


8.14   Borrower’s failure to meet its obligations under Section 7.3 hereof.
 
9.    Remedies upon an Event of Default.  Upon the occurrence of, and during the
continuance of, any Event of Default hereunder, Lender shall be entitled, at its
option and without notice, in its discretion, to:
 
9.1    declare the Note immediately due and payable and add expenses, and fees
(including, but not limited to reasonable attorneys’ fees) to unpaid principal
and interest whereupon the unpaid principal and interest under the Note,
together with fees thereon and other liabilities and obligations of Borrower
accrued hereunder, shall become immediately due and payable, without
presentment, demand, protest, notice of dishonor, or any other notice of any
kind, all of which are expressly waived by Borrower, anything contained herein
notwithstanding;
 
9.2    enforce collection of any of the Collateral by suit or any other lawful
means available to the Lender, or demand, collect, or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral;
 
9.3    surrender, release, or exchange or otherwise modify the terms of all or
any part of the Collateral, or compromise or extend or renew for any period any
indebtedness thereunder or evidenced thereby;
 
 
9

--------------------------------------------------------------------------------

 

9.4    assert all other rights and remedies of a Lender under the UCC and any
similar statute or regulation (whether or not in effect in any applicable
jurisdiction) and all other applicable law, including, without limitation, the
right to take possession of, hold, collect, sell, lease, deliver, grant options
to purchase, or otherwise retain, liquidate, or dispose of all or any portion of
the Collateral.  The Proceeds of any collection, liquidation, or other
disposition of the Collateral shall be applied by the Lender first to the
payment of all expenses (including, without limitation, all fees, taxes,
reasonable attorneys’ fees and legal expenses) incurred by the Lender in
connection with retaking, holding, collecting, or liquidating the
Collateral.  The balance of such Proceeds, if any, shall, to the extent
permitted by law, be applied to the payment of the Obligations in such order of
application as determined by the Lender in its sole discretion to the extent
such order of application is not inconsistent with applicable law.  If notice
prior to disposition of the Collateral or any portion thereof is necessary under
applicable law, written notice mailed to Borrower at its notice address ten (10)
days prior to the date of such disposition shall constitute reasonable
notice.  Without precluding any other methods of sale or other disposition, the
sale or other disposition of the Collateral or any portion thereof shall have
been made in a commercially reasonable manner if conducted in conformity with
reasonable commercial practices of creditors disposing of similar property.
 
10.   Rights Cumulative.  All rights, powers and remedies may be exercised at
any time by Lender after the occurrence of any such Event of Default while said
Event of Default continues.  The rights, powers, and remedies of the Lender
under this Agreement shall be in addition to all rights, powers, and remedies
given to the Lender by virtue of any statute or rule of law or any agreement,
all of which rights, powers and remedies shall be cumulative and may be
exercised successively or concurrently without impairing the Lender’s security
interest, Lien, and assignment in the Collateral.
  
11.   No Waiver.  No failure or delay on the part of the Lender in exercising
any right, power or privilege hereunder or under the UCC or any other applicable
law shall operate as a waiver hereof or thereof; nor shall any single or partial
exercise of any right, power, or privilege hereunder or under the UCC or any
other applicable law preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder.  No
notice to or demand on the Lender in any case shall entitle Borrower to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Lender to any other or further action
in any circumstances without notice or demand.
 
12.   Waivers.  To the extent necessary to allow Lender to exercise any and all
of its rights and remedies under the Loan Documents, Borrower hereby waives each
of the following to the fullest extent allowed by law:
 
12.1    All statutes of limitations as a defense to any cause of action brought
by Lender against Borrower hereunder.
 
12.2    Any defense to payment or performance by Borrower hereunder based upon
the enforceability or invalidity of all or any part of the Obligations.
 
12.3    Any defense that arises from the modification, adjustment, renegotiation
or forbearance of any of the Obligations of Borrower to Lender, even if
Borrower’s exposure as a surety is materially affected thereby.
 
12.4   Any defense arising from any release of Borrower from any of
its Obligations to Lender.
 
12.5   Any right (whether now or hereafter existing) to require Lender, as a
condition to the enforcement of the obligations hereunder, to:

 
10

--------------------------------------------------------------------------------

 
 
(i)    accelerate the Obligations; or
 
(ii)   proceed against Borrower or compel performance by Borrower, or any other
person or entity, in any manner, sequence, or fashion;
 
(iii)   Proceed against or exhaust any security held from Borrower or any other
person or entity; or
 
(iv)   pursue any other remedy in Lender’s power whatsoever.
 
12.6    Presentment, demand, protest and notice of any kind, including without
limitation notices of default and notice of presentment, demand, protest or
acceptance, except for any notice expressly required in this Agreement;
 
12.7    Any defense based upon genuineness, validity, regularity or
enforceability of the Loan Documents.
 
13.   Conditions to Close.  The obligation of Lender to make the Loan under this
Agreement is subject to the satisfaction of each of the following conditions:
 
13.1    Loan Documents.  The Lender shall have received executed counterparts of
all of the Loan Documents from Borrower, and no default which if any of the Loan
Documents were executed and enforceable, would constitute an Event of Default
hereunder shall exist.
 
13.2    Organizational Documents.  Borrower shall have provided to Lender a copy
of Borrower’s by-laws and each amendment, if any, thereto.
 
13.3    Good Standing Certificates.  Borrower shall have provided certificates
of good standing for Borrower from the Secretaries of State for each state where
Borrower is organized and where Borrower conducts its principal operations,
certifying that they are in good standing in such states (as of a date
reasonably near the date of execution hereof).
 
13.4    Governmental Action.  No governmental action shall have been taken and
no legal or arbitration actions shall have been filed which seeks to enjoin or
restrain the extension of credit to Borrower hereunder or compliance by any of
Borrower with the terms and conditions of the Loan Documents.


13.5  Information Statement.  Borrower shall have filed with the Securities and
Exchange Commission a preliminary information statement under Section 14 of the
Exchange Act in connection with an increase in its authorized capital to
250,000,000 shares of common stock (the “Capital Increase”).


13.6  Release of Prior Liens.  All existing liens (other than Permitted Liens),
including without limitation liens under the Settlement Agreement, shall have
been released and properly completed and executed UCC Termination shall have
been submitted for filing (or deposited into escrow with counsel for Lender for
filing) with the relevant government authority.

 
11

--------------------------------------------------------------------------------

 
 
13.7  Approval by Borrower’s Board of Directors and Stockholders.  The Loan
Documents shall have been (i) approved by the unanimous consent of the Board of
Directors, and (ii) ratified by Borrower’s stockholders.


13.8  Subsidiary Guaranty.  Each of Borrower’s subsidiaries shall have executed
and delivered to Lender the Subsidiary Guaranty.
 
14.    Miscellaneous.
 
14.1    Amendment. This Agreement may not be amended or modified except by a
writing signed by all of the parties hereto.
 
14.2    Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings provided in the Note.  To the extent that any
terms or concepts defined or used herein are defined or used in the UCC (as
defined below), such terms or concepts shall be interpreted for purposes hereof
in a manner that is consistent with such definition or use in the UCC.  The
following terms shall have the meanings set forth below:
 
(i)          “Account Debtor” has the meaning given such term in Section
9102(a)(3) of the UCC.
 
(ii)         “Accounts” has the meaning given such term in Section 9102(a)(2) of
the UCC and includes accounts receivables of the Borrower and each Subsidiary.
 
(ii)         “Collateral” shall mean all right, title, and interest of Borrower
and each Subsidiary, as the case may be, in and to all property of Borrower and
each Subsidiary, respectively, together with all accessions, replacements
substitutions and proceeds thereof, whether now owned or hereafter acquired and
whether now existing or hereafter coming into existence, including without
limitation:


(a)          All Goods of the Borrower and each Subsidiary, respectively,
including, without limitations, all machinery, equipment, computers, motor
vehicles, trucks, tanks, boats, ships, appliances, furniture, special and
general tools, fixtures, test and quality control devices and other equipment of
every kind and nature and wherever situated, together with all documents of
title and documents representing the same, all additions and accessions thereto,
replacements therefor, all parts therefor, and all substitutes for any of the
foregoing and all other items used and useful in connection with Borrower’s or
each Subsidiary’s businesses and all improvements thereto (collectively, the
“Equipment”); and
 
(b)          All Inventory of Borrower and each Subsidiary, respectively; and
 
(c)         All of Borrower’s and each Subsidiary’s contract rights and general
intangibles, including, without limitation, all partnership interests, stock or
other securities, licenses, distribution and other agreements, computer software
development rights, leases, franchises, customer lists, quality control
procedures, grants and rights, goodwill, trademarks, service marks, trade
styles, trade names, patents, patent applications, copyrights, deposit accounts,
and income tax refunds (collectively, the “General Intangibles”); and
 
 
12

--------------------------------------------------------------------------------

 
 
(d)          All Receivables of Borrower and each Subsidiary, including all
insurance proceeds, and rights to refunds or indemnification whatsoever owing,
together with all instruments, all documents of title representing any of the
foregoing, all rights in any merchandising, goods, equipment, motor vehicles and
trucks which any of the same may represent, and all right, title, security and
guaranties with respect to each Receivable, including any right of stoppage in
transit; and
 
(e)           All of Borrower’s and each Subsidiary’s documents, instruments and
chattel paper, files, records, books of account, business papers, computer
programs and the products and proceeds of all of the foregoing Collateral set
forth in clauses (i)-(iv) above.
 
(iv)       “Event of Default” shall have the meaning specified in Section 8 of
this Agreement.
 
(v)        “GAAP” means United States generally accepted accounting principles,
consistently applied.
 
(vi)        “General Intangibles” shall mean and include all of the Borrower’s
and each Subsidiary’s general intangibles (as such term is defined in the UCC)
and all other general intangibles of the Borrower and each Subsidiary, whether
now owned or hereafter acquired including, without limitation, all payment
intangibles, choses in action, causes of action, corporate or other business
records, inventions, designs, patents, patent applications, equipment
formulations, manufacturing procedures, quality control procedures, trademarks,
service marks, trade secrets, goodwill, copyrights, design rights, software,
computer information, source codes, codes, records and dates, registrations,
licenses, franchises, customer lists, tax refunds, tax refund claims, computer
programs, all claims under guaranties, security interests or other security held
by or granted to the Borrower and each Subsidiary, all rights of indemnification
and all other intangible property of every kind and nature.
 
(vii)      "Governmental Body" means any nation, state, county, city, town,
borough, village, district or other jurisdiction; federal, state, local,
municipal, foreign or other government; governmental or quasi-governmental
authority of any nature (including any agency, branch, department, board,
commission, court, tribunal or other entity exercising governmental or
quasi-governmental powers); multinational organization or body; body exercising,
or entitled or purporting to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power; or official of any
of the foregoing.
 
(viii)     “Inventory” means all inventory of the Borrower and each of each
Subsidiary carried on the Borrower’s /or each Subsidiary’s financial statements,
to the extent the same qualify as “goods” under the UCC.
 
(ix)        “Lien” shall mean a pledge, assignment, lien, charge, mortgage,
encumbrance, or other security interest obtained under this Agreement or under
any other agreement or instrument with respect to any present or future assets,
property, contract rights, or revenues in order to secure the payment of
indebtedness of the party referred to in the context in which the term is used. 
 
(x)         "Person" means an individual, partnership, corporation, business
trust, limited liability company, limited liability partnership, joint stock
company, trust, unincorporated association, joint venture or other entity or a
Governmental Body.

 
13

--------------------------------------------------------------------------------

 
 
(xi)        “Permitted Indebtedness” means (A) indebtedness incurred by the
Borrower that is made expressly subordinate in right of payment to the
indebtedness evidenced by this Note, as reflected in a written agreement
acceptable to the Lender and approved by the Lender in writing, and which
indebtedness does not provide at any time for (1) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the maturity date or
later and (2) total interest and fees at a rate in excess of three percent (3%)
over the greater of the interest rate and the rate for U.S. treasury notes with
comparable maturity per annum; (B) indebtedness existing as of the date hereof ;
(C) indebtedness issued in exchange for, or the net proceeds of which are used
to extend, refund, renew, refinance, defease or replace Permitted Indebtedness;
(D) indebtedness incurred in the ordinary course of business by the Borrower or
its subsidiaries including, without limitation, trade payables, revolving credit
card accounts and similar credit arrangements; (E) indebtedness of the Borrower
or any subsidiary to financial institutions or similar entities in connection
with commercial credit arrangements, equipment financings, commercial property
lease transactions or similar transactions; and (F) indebtedness represented by
this Note.
 
(xii)       “Permitted Liens” means:
 
(a)          any Lien for taxes, assessments or governmental charges or claims
not yet due or delinquent or being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP;


(b)          any statutory Lien arising in the ordinary course of business by
operation of law with respect to a liability that is not yet due or delinquent;


(c)          any Lien imposed by law or created by operation of law, including,
without limitation, materialmen's mechanics', landlords’, carriers’,
warehousemen’s, suppliers’ and vendors’ Liens, Liens for master’s and crew’s
wages and other similar Liens, arising in the ordinary course of business with
respect to a liability that is not yet due or delinquent or that are being
contested in good faith by appropriate proceedings;


(d)          Liens securing Borrower’s obligations under the Note.


(xiii)      “Proceeds” has the meaning given such term in Section 9102(a)(64) of
the UCC.
 
(xiv)      “Rule 144” means Rule 144 promulgated under the Securities Act.


(xv)       “Securities”, collectively, means the Note, the Warrants and the
shares of Common Stock issuable upon conversion of the Note and exercise of the
Warrants.


(xvi)      “Subsidiary” means any Person of which (i) a majority of the
outstanding share capital, voting securities or other equity interests are
owned, directly or indirectly, by another Person or (ii) such other Person is
entitled, directly or indirectly, to appoint a majority of the board of
directors or managers or comparable supervisory body of the Person.

 
14

--------------------------------------------------------------------------------

 


(xvii)     “Subsidiary Guaranty” means the guaranty dated of even date herewith
executed by each of Borrower’s subsidiaries for the benefit of Lender
guarantying Borrower’s obligations under the Loan Documents.
 
(xviii)    “Warrants” means warrants to acquire 15,000,000 shares of common
Stock at $0.01 per share for a period of five years in the form of Exhibit B.


14.3    Notices.  All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and shall be given
by personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof):
 
If to Borrower:


Map VI Acquisition, Inc.
401 Shippan Avenue
Stamford, CT 06902
Attention:
Facsimile:
 
With a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, NY 10006
Attention: Richard Friedman, Esq.
Facsimile:


If to Lender:


RM Enterprises International Ltd
350 Fifth Avenue, Suite 2204
New York, NY 10118
Attention: Steven Moskowitz
Facsimile:


With a copy to:


Louis A. Brilleman, Esq.
110 Wall Street, 11th Floor
New York, NY 10005
Facsimile: 212-943-2300
 
 
15

--------------------------------------------------------------------------------

 

All notices, requests or other communications will be effective and deemed given
only as follows:  (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth business
day after being deposited in the United States mail, (iii) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, (iv) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day.  Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.


14.4   Agents and Attorneys-in-Fact.  Lender may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected in
good faith.
 
14.5   Severability of Provisions.  If any provision or any part of any
provision of this Agreement shall for any reason be held to be invalid,
unenforceable, or contrary to public policy or any law, then the remainder of
the Agreement shall not be affected thereby and shall remain in full force and
effect.
 
14.6   Assignment; Binding Effect.  Borrower may not assign either this
Agreement or any of its rights, interests or obligations hereunder without the
prior written approval of Lender, and any such assignment by a party without
prior written approval of Lender will be deemed invalid and not binding on
Lender.  All of the terms, agreements, covenants, representations, warranties
and conditions of this Agreement are binding upon, and inure to the benefit of
and are enforceable by, the parties and their respective successors and
permitted assigns.
 
14.7   Integration Clause.  This Agreement and the Note contain the entire
agreement between the parties pertaining to the subject matter contained herein
and supersede any and all prior and/or contemporaneous oral or written
negotiations, agreements, representations, and understandings with regard to the
substance of this Agreement and the Note.  The parties, and each of them,
understand that this Agreement and the Note are made without reliance upon any
inducement, statement, promise, or representation other than those contained
therein.
 
14.8   Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law principles.
 
14.9   Advice of Counsel.  Each of the parties acknowledges that they have
either sought and received the advice of legal counsel or have been afforded an
opportunity to seek the advice of counsel regarding this Agreement and the Note
prior to their execution.  Neither this Agreement nor the Note, nor any
provision hereof, shall be deemed prepared or drafted by one party or another,
or its attorneys, and shall not be construed more strongly against any party. 
 
14.10   Voluntary Execution of Agreement. This Agreement and the Note are
executed voluntarily and without any duress or undue influence on the part or
behalf of the parties hereto.  Each party acknowledges that it: (i)  has read
this Agreement and the Note; (ii)  has been represented in the preparation,
negotiation, and execution of this Agreement and the Note by legal counsel of
its own choice or that it has voluntarily declined to seek such counsel;
(iii)  understands the terms and consequences of this Agreement and the Note;
and (iv) is fully aware of the legal and binding effect of this Agreement and
the Note.

 
16

--------------------------------------------------------------------------------

 
 
14.11   Headings.  The section headings contained in this Agreement are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.
 
14.12   Costs; Expenses.  Borrower agrees to pay all of Lender’s costs,
attorneys’ fees and expenses, and other fees incurred in connection with this
Agreement, including, without limitation all UCC-search and filing fees.  To the
extent that any such costs, fees and expenses are advanced by Lender, upon
Lender’s request, Borrower shall reimburse Lender forthwith for all such costs,
fees and expenses
 
14.13   Counterparts.  This Agreement may be executed in one or more
counterparts and may include multiple signature pages, all of which will be
deemed to be one instrument.  Photocopies and facsimiles of original signature
pages may be deemed as originals.
 
14.14   Construction.  Unless otherwise defined herein, capitalized terms used
herein shall have the meaning set forth in the Note of even date
herewith.  Unless the context clearly indicates otherwise, the singular shall
include the plural and the plural shall include the singular.  The masculine,
feminine and neuter gender shall each include the other.
 
[Signature Page Follows]

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.
 

 
BORROWER:
     
MAP VI ACQUISITION, INC.
         
By:
   
         
LENDER:
     
RM ENTERPRISES LTD.
         
By:
   
     
SUBSIDIARIES:
     
LIFESTYLE TALKRADIO NETWORK, INC.
         
By:
   
 
Michael Metter
     
GREENWICH BROADCASTING
CORPORATION
     
By:
   
 
Michael Metter
     
BTR WEST II, INC.
     
By:
   
 
Michael Metter
     
WURP EAST, INC.
     
By:
   
 
Michael Metter
     
BTR COMMUNICATIONS BOSTON II, INC.
     
By:
   
 
Michael Metter

 
 
18

--------------------------------------------------------------------------------

 
 
Exhibit A
 
SECURED CONVERTIBLE PROMISSORY NOTE
 
MAP VI ACQUISITION, INC.
 
Date:  June 25, 2009
$6,000,000



FOR VALUE RECEIVED, in cash and other consideration, Map VI Acquisition, Inc., a
Delaware corporation (“Borrower”), hereby promises to pay to RM Enterprises
International Ltd., or its assigns (“Holder”), the sum of Six Million
($6,000,000) (the “Loan”).  This Note is being issued pursuant to the terms of
the Loan and Security Agreement of even date herewith between the Borrower and
Holder (the “Agreement”).  Capitalized term not otherwise defined herein shall
have the meaning ascribed thereto in the Agreement.
 
(1)          PAYMENTS OF PRINCIPAL.  On the Maturity Date, unless an Event of
Default shall have sooner occurred, Borrower shall pay to Lender, in cash, the
entire principal amount under this Secured Promissory Note (this “Note”) plus
all accrued and unpaid interest.  The “Maturity Date” shall be June 25,
2011.  Borrower may prepay all or any portion of the amounts owing under this
Note at any time without fee, charge or premium.
 
(2)          INTEREST.  This Note shall bear interest at the rate of 8% per
annum payable, in cash, quarterly in arrears commencing June 30, 2009.
 
(3)          SECURITY AND GUARANTY.  Borrower’s performance of the obligations
and covenants of this Note, including but not limited to repayment, shall be
secured by the lien and security interest in the Collateral, as set forth in the
Agreement, describing all of the assets of Borrower, wherever located, subject
only to existing perfected liens and encumbrances.  Borrower’s performance of
its obligations is guaranteed by each of its subsidiaries pursuant to the terms
of a Subsidiary Guaranty executed by each of Borrower’s subsidiaries
concurrently herewith..
 
19

--------------------------------------------------------------------------------


 
(4)          CONVERSION.

(a)          The Holder shall have the right from time to time, and at any time
on or prior to the Maturity Date to convert all or any part of the outstanding
and unpaid principal amount of this Note into fully paid and non-assessable
shares of Common Stock, as such Common Stock exists on the Issue Date, or any
shares of capital stock or other securities of the Borrower into which such
Common Stock shall hereafter be changed or reclassified determined as provided
herein (a “Conversion”); provided, however, that in no event shall the Holder be
entitled to convert any portion of this Note in excess of that portion of this
Note upon conversion of which the sum of (1) the number of shares of Common
Stock beneficially owned by the Holder and its affiliates and (2) the number of
shares of Common Stock issuable upon the conversion of the portion of this Note
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by the Holder and its affiliates of more than
4.9% of the outstanding shares of Common Stock.  For purposes of the proviso to
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulations 13D-G thereunder, except as otherwise provided in
clause (1) of such proviso.  The number of shares of Common Stock to be issued
upon each conversion of this Note shall be determined based on the Conversion
Amount on the date specified in the notice of conversion, in the form attached
hereto as Exhibit A (the “Notice of Conversion”), delivered to the Borrower by
the Holder in accordance with Section 10 below; provided that the Notice of
Conversion is submitted by facsimile (or by other means resulting in, or
reasonably expected to result in, notice) to the Borrower before 6:00 p.m., New
York, New York time on such conversion date (the “Conversion Date”).  The term
“Conversion Amount” means, with respect to any conversion of this Note, the sum
of (1) the principal amount of this Note to be converted in such conversion plus
(2) accrued and unpaid interest, if any, on such principal amount at the
interest rates provided in this Note.


(b)  The number of shares to be issued upon conversion shall be equal to two
thirds of the number of shares issued and outstanding shares of Common Stock
following the conversion on a fully diluted basis, determined according to the
following formula (the “Conversion Ratio”):


 C   x (2 x S)
 P


For purposes of the foregoing formula:


C = the Conversion Amount


P = the Principal Sum


S = the total number of issued and outstanding shares of Common Stock on the
Conversion Date, plus all shares issuable upon the conversion or exercise,
respectively, of all instruments representing rights to acquire Common Stock
outstanding at the time of conversion , including without limitation all
options, warrants, shares of preferred stock and convertible debt instruments


(c)   Subject to the Capital Increase (as defined in Section 13.5 of the
Agreement), Borrower covenants that during the period the conversion right
exists, Borrower will reserve from its authorized and unissued Common Stock a
sufficient number of shares, free from preemptive rights, to provide for the
issuance of Common Stock upon the full conversion of this Note.  Borrower is
required at all times to have authorized and reserved two times the number of
shares that is actually issuable upon full conversion of this Note (based on the
Conversion Ratio of the Note or the Exercise Price of the Warrants in effect
from time to time) (the “Reserved Amount”).  The Reserved Amount shall be
increased from time to time to ensure the availability of the Reserved
Amount.  Borrower represents that upon issuance, such shares will be duly and
validly issued, fully paid and non-assessable.  In addition, if Borrower shall
issue any securities or make any change to its capital structure which would
change the number of shares of Common Stock into which this Note shall be
convertible at the then current Conversion Ratio, Borrower shall at the same
time make proper provision so that thereafter there shall be a sufficient number
of shares of Common Stock authorized and reserved, free from preemptive rights,
for conversion of this Note.  Borrower agrees that its issuance of this Note
shall constitute full authority to its officers and agents who are charged with
the duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock in accordance with the terms and
conditions of this Note.

 
20

--------------------------------------------------------------------------------

 
 
(d)   This Note may be converted by Holder in whole or in part at any time from
time to time after the date hereof, by (A) submitting to Borrower a Notice of
Conversion (by facsimile or other reasonable means of communication dispatched
on the Conversion Date prior to 6:00 p.m., New York, New York time) and
(B) surrendering this Note at the principal office of Borrower.


(e)    At the option of Holder, the sale, conveyance or disposition of all or
substantially all of the assets of Borrower, the effectuation by Borrower of a
transaction or series of related transactions in which more than 50% of the
voting power of Borrower is disposed of, or the consolidation, merger or other
business combination of Borrower with or into any other Person (as defined
below) or Persons when the Borrower is not the survivor shall either:  (i) be
deemed to be an Event of Default (as defined in Article III) pursuant to which
the Borrower shall be required to pay to the Holder upon the consummation of and
as a condition to such transaction an amount equal to the Default Amount (as
defined in Article III) or (ii) be treated pursuant to Section 4(f)
hereof.  “Person” shall mean any individual, corporation, limited liability
company, partnership, association, trust or other entity or organization.


(f) If, at any time when this Note is outstanding, there shall be any merger,
consolidation, exchange of shares, recapitalization, reorganization, or other
similar event, as a result of which shares of Common Stock of Borrower shall be
changed into the same or a different number of shares of another class or
classes of stock or securities of Borrower or another entity, or in case of any
sale or conveyance of all or substantially all of the assets of Borrower other
than in connection with a plan of complete liquidation of Borrower, then Holder
shall thereafter have the right to receive upon conversion of this Note, upon
the basis and upon the terms and conditions specified herein and in lieu of the
shares of Common Stock immediately theretofore issuable upon conversion, such
stock, securities or assets which the Holder would have been entitled to receive
in such transaction had this Note been converted in full immediately prior to
such transaction (without regard to any limitations on conversion set forth
herein), and in any such case appropriate provisions shall be made with respect
to the rights and interests of Holder to the end that the provisions hereof
(including, without limitation, provisions for adjustment of the number of
shares issuable upon conversion of the Note) shall thereafter be applicable, as
nearly as may be practicable in relation to any securities or assets thereafter
deliverable upon the conversion hereof.  Borrower shall not effect any
transaction described in this Section 4(f) unless (a) it first gives, to the
extent practicable, thirty (30) days prior written notice (but in any event at
least fifteen (15) days prior written notice) of the record date of the special
meeting of shareholders to approve, or if there is no such record date, the
consummation of, such merger, consolidation, exchange of shares,
recapitalization, reorganization or other similar event or sale of assets
(during which time Holder shall be entitled to convert this Note) and (b) the
resulting successor or acquiring entity (if not Borrower) assumes by written
instrument the obligations of this Section 4(f).  The above provisions shall
similarly apply to successive consolidations, mergers, sales, transfers or share
exchanges.
 
 
21

--------------------------------------------------------------------------------

 

(g)   If Borrower shall declare or make any distribution of its assets (or
rights to acquire its assets) to holders of Common Stock as a dividend, stock
repurchase, by way of return of capital or otherwise (including any dividend or
distribution to Borrower’s stockholders in cash or shares (or rights to acquire
shares) of capital stock of a subsidiary (i.e., a spin-off)) (a “Distribution”),
then Holder shall be entitled, upon any conversion of this Note after the date
of record for determining shareholders entitled to such Distribution, to receive
the amount of such assets which would have been payable to Holder with respect
to the shares of Common Stock issuable upon such conversion had such Holder been
the holder of such shares of Common Stock on the record date for the
determination of shareholders entitled to such Note.


(h)   If, at any time when this Note is outstanding, Borrower issues any
convertible securities or rights to purchase stock, warrants, securities or
other property (the “Purchase Rights”) pro rata to the record holders of any
class of Common Stock, then Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which Holder
could have acquired if Holder had held the number of shares of Common Stock
acquirable upon complete conversion of this Note (without regard to any
limitations on conversion contained herein) immediately before the date on which
a record is taken for the grant, issuance or sale of such Purchase Rights or, if
no such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issue or sale of such Purchase Rights.


 (4)          EVENT OF DEFAULT.
 
(a)           Event of Default.  Each of the following events shall constitute
an “Event of Default” hereunder:
 
(i)  Borrower's failure to pay to the Lender any amount when and as due under
this Note; or
 
(ii)  any Event of Default (as defined in the Loan and Security Agreement) under
the Loan and Security Agreement including but not limited to the filing of any
case or proceeding under any bankruptcy law or similar provision of state law,
or any effort by Borrower to impose a lien senior to that of Lender in any
Collateral held by Lender.
 
(b)           Acceleration.  Upon the occurrence of an Event of Default under
this Note, Lender shall have, at its option, the right, without further notice
or demand, which Borrower hereby expressly waives, to declare the unpaid
principal and interest immediately due and payable and to exercise any other
rights and remedies that Lender may have.  Lender’s failure to accelerate the
payment of this Note upon the occurrence of one or more events of default shall
not constitute a waiver of Lender’s right to exercise such options at any
subsequent time with respect to the same or any other event of
default.  Lender’s acceptance of any payment under this Note which is less than
payment in full of all amounts then due and payable shall not constitute a
waiver by Lender of any right to declare a default hereunder or to pursue any
remedy available under this Note, at law or in equity, or under any other
agreement, instrument or document entered into by and between Borrower and
Lender. 


(5)           LOST, STOLEN OR MUTILATED NOTE.  Upon receipt by Borrower of
evidence reasonably satisfactory to Borrower of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Lender to Borrower in customary form and, in
the case of mutilation, upon surrender and cancellation of this Note, Borrower
shall execute and deliver to the Lender a new Note representing the outstanding
principal.
 
 
22

--------------------------------------------------------------------------------

 

(6)           CUMULATIVE RIGHTS AND INJUNCTIVE RELIEF.  The remedies provided in
this Note shall be cumulative and in addition to all other remedies available
under this Note, or any other agreement between Lender and Borrower, at law or
in equity (including a decree of specific performance and/or other injunctive
relief) and nothing herein shall limit the Lender's right to pursue actual and
consequential damages for any failure by Borrower to comply with the terms of
this Note.  Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Lender and that the remedy at law
for any such breach may be inadequate.  Borrower therefore agrees that, in the
event of any such breach or threatened breach, the Lender shall be entitled,
upon posting a bond and demonstrating economic loss, in addition to all other
available remedies, to an injunction restraining any breach.
 
(7)           PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Lender otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
Borrower or other proceedings affecting Borrower’s creditors' rights and
involving a claim under this Note, then Borrower shall pay the costs incurred by
the Lender for such collection, enforcement or action or in connection with such
bankruptcy, reorganization, receivership or other proceeding, including, but not
limited to, financial advisory fees and attorneys' fees and disbursements.
 
(8)           CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by Borrower and the Lender and shall not be construed against any person
as the drafter hereof.  The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.
 
(9)           FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part
of the Lender in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.


(10)           NOTICES; PAYMENTS.


(a)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (Pacific time) on a Business Day, (b) the next Business Day after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number set forth on the signature pages attached hereto on a day
that is not a Business Day or later than 5:30 p.m. (Pacific time) on any
Business Day, (c) the 2nd  Business Day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth below:
 
 
23

--------------------------------------------------------------------------------

 

If to Borrower:


Map VI Acquisition, Inc.
401 Shippan Avenue
Stamford, CT 06902
Attention:
Facsimile:
 
With a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, NY 10006
Attention: Richard Friedman, Esq.
Facsimile:


If to Lender:


RM Enterprises International Ltd
350 Fifth Avenue, Suite 2204
New York, NY 10118
Attention: Steven Moskowitz
Facsimile:


With a copy to:


Louis A. Brilleman, Esq.
110 Wall Street, 11th Floor
New York, NY 10005
Facsimile: 212-943-2300


(b)            Payments.  Whenever any payment of cash is to be made by Borrower
to any Person pursuant to this Note, such payment shall be made in lawful money
of the United States of America by a check drawn on the account of Borrower and
sent via overnight courier service to such Person at the address provided for
notice pursuant to Section 10(a) above, or as subsequently provided to the other
party in writing; provided that the Lender may elect to receive a payment of
cash via wire transfer of immediately available funds by providing Borrower with
prior written notice setting out such request and the Lender's wire transfer
instructions.  Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day.


(11)           CANCELLATION.  After all principal, interest and other amounts at
any time owed on this Note have been indefeasibly paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to Borrower for
cancellation and shall not be reissued, and the security interest granted in the
Collateral shall terminate.  The Lender agrees to promptly execute, file and/or
deliver any and all documents reasonably required or requested to further
evidence such termination, including a UCC termination statement.

 
24

--------------------------------------------------------------------------------

 
 
(12)           WAIVERS BY BORROWER.  Borrower (a) waives diligence, grace,
demand, presentment for payment, exhibition of this Note, protest, notice of
protest, notice of dishonor, notice of demand, notice of nonpayment, and any or
all other notices whatsoever, and any and all exemption rights against the
indebtedness evidenced by this Note; (b) agrees to any and all extensions or
renewals from time to time without notice and to any partial payments of this
Note; (c) consents to offsets of any sums owed to Borrower by Lender at any time
and to any release of all or any part of the security for this Note, or to any
release of any party liable for payment of this Note; and (d) agrees that any
such waiver, extension, renewal, release, consent, or partial payment may be
made without notice to Borrower or any other party and shall not release or
discharge any one or all of them from the obligation of payment of this Note or
any installment of this Note or any other liability under this Note.  Any
security given for the obligations of Borrower may be waived, exchanged,
surrendered or otherwise dealt with by Lender without affecting the liability of
Borrower or any other party who might subsequently become liable hereon.
 
(13)           GOVERNING LAW; JURISDICTION; SEVERABILITY; JURY TRIAL.  This Note
shall be construed and enforced in accordance with, and all questions concerning
the construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Borrower hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in New York County for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.  In the event that any
provision of this Note is invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note.  Nothing contained herein shall be deemed or
operate to preclude the Lender from bringing suit or taking other legal action
against Borrower in any other jurisdiction to collect on Borrower's obligations
to the Lender, to realize on any collateral or any other security for such
obligations, or to enforce a judgment or other court ruling in favor of the
Lender.   BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.


(14)           RECORDS OF PAYMENT.  The records of Lender shall be prima facie
evidence of the amount owing on this Note.
 
 
25

--------------------------------------------------------------------------------

 

(15)           USURY SAVINGS.  Borrower and Lender intend to contract in
compliance with all state and federal usury laws governing the loan evidenced by
this Note.  Lender and Borrower agree that none of the terms of this Note shall
be construed to require payment of interest at a rate in excess of the maximum
interest rate allowed by any applicable state or federal usury laws.  If Lender
receives sums which constitute interest that would otherwise increase the
effective interest rate on this Note to a rate in excess of that permitted by
any applicable law, then all such sums constituting interest in excess of the
maximum lawful rate shall at Lender’s option either be credited to the payment
of principal or returned to Borrower.  The provisions of this Section 16 control
the other provisions of this Note and any other agreement between Borrower and
Lender.
 
(16)           SEVERABILITY.  All provisions hereof are severable.  If any
provision hereof is declared invalid for any reason, that invalidity shall not
affect any other provision of this Note, all of which shall remain in full force
and effect
 
(17)           NO IMPAIRMENT.  No provision of this Note or of the other Loan
Documents shall alter or impair the obligation of Borrower, which is absolute
and unconditional, to pay the principal amounts and the interest payable thereon
at the place, time and in the currency prescribed in this Note.  Borrower agrees
that to the extent Borrower makes or has previously made any payment to Lender
in connection with the indebtedness evidenced by the Note, and all or any part
of such payment is subsequently invalidated, declared-to be fraudulent or
preferential, set aside or required to be repaid by Lender or paid over to a
trustee, receiver or any other entity, whether under any bankruptcy act or
otherwise (any such payment is hereinafter referred to as a “Voidable  Payment
”), then the indebtedness of Borrower under the Note shall continue, be
increased or shall be reinstated, as the case may be, and, to the extent of such
payment or repayment by Borrower, the indebtedness evidenced by the Note or part
thereof intended to be satisfied by such Preferential Payment shall be revived
and continued in full force and effect as if said Voidable Payment had not been
made.
 
(18)           [Reserved]
 
(19)           DISCLOSURE. Upon receipt or delivery by Borrower of any notice in
accordance with the terms of this Note, unless Borrower has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to Borrower or its Subsidiaries, Borrower shall
comply with the disclosure requirements under the U.S. federal securities laws.
 
[Signature Page Follows]
 
 
26

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
set forth above.


Borrower:
 
MAP VI ACQUISITION, INC.
   
By:
   
 

 
27

--------------------------------------------------------------------------------


 
EXHIBIT A
 
NOTICE OF CONVERSION
(To be Executed by the Registered Holder
in order to Convert the Note)
 
The undersigned hereby irrevocably elects to convert $__________ principal
amount of the Note (defined below) into shares of common stock, par value $.0001
per share (“Common Stock”), of Map VI Acquisition, Inc., a Delaware corporation
(the “Borrower”) according to the conditions of the convertible note of Borrower
dated as of __________, 2009 (the “Note”), as of the date written below.  If
securities are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates.  No fee will be charged to Holder for any
conversion, except for transfer taxes, if any.  A copy of the Note is attached
hereto (or evidence of loss, theft or destruction thereof).
 
Borrower shall electronically transmit the Common Stock issuable pursuant to
this Notice of Conversion to the account of the undersigned or its nominee with
DTC through its Deposit Withdrawal Agent Commission system (“DWAC Transfer”).
 
Name of DTC Prime
Broker:                                                                                                     
Account
Number:                                                                                                                     
 
In lieu of receiving shares of Common Stock issuable pursuant to this Notice of
Conversion by way of a DWAC Transfer, the undersigned hereby requests that the
Borrower issue a certificate or certificates for the number of shares of Common
Stock set forth below (which numbers are based on the Holder’s calculation
attached hereto) in the name(s) specified immediately below or, if additional
space is necessary, on an attachment hereto:
 
Name:                                                                                                                     
Address:                                                                                                                
 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable to the undersigned upon conversion of the
Note shall be made pursuant to registration of the securities under the
Securities Act of 1933, as amended (the “Act”), or pursuant to an exemption from
registration under the Act.
 
Date of Conversion:___________________________
Number of Shares of Common Stock to be Issued Pursuant to
Conversion of the Note:______________
Signature:___________________________________
Name:______________________________________
Address:____________________________________
 
Borrower shall issue and deliver shares of Common Stock to an overnight courier
not later than three business days following receipt of the original Note to be
converted, and shall make payments pursuant to the Note for the number of
business days such issuance and delivery is late.
 
 
28

--------------------------------------------------------------------------------

 